Citation Nr: 1522385	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Christine Clemens Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from August 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for PTSD.  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD and an anxiety disorder, resulting from his service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

In the instant case, the Veteran has been diagnosed with PTSD during the pendency of the appeal.  As detailed in the June 2013 VA examination, during a Psychiatric Evaluation in May 2013, the Veteran was diagnosed with Anxiety disorder NOS and rule out PTSD.  Shortly later during a visit with this same psychiatrist, diagnoses were changed to Anxiety Disorder NOS and PTSD.  The Veteran further tested positive for PTSD during March 2012 psychological evaluations of record.

The evidence is at least in equipoise as to whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, etiologically linked to the Veteran's PTSD, and related to the Veteran's fear of hostile military or terrorist activity.  

At the onset, the evidence of record supports that the Veteran served on active duty in Vietnam.  The Veteran appeared for a VA examination in June 2013.  That examiner diagnosed the Veteran with an anxiety disorder with elements of PTSD, but did not diagnose PTSD.  Despite finding that the Veteran did not have PTSD, the examiner noted that: "It appears that the Veteran experienced traumatic stressors while in Vietnam" and that these stressors "have contributed to the Anxiety Disorder and have resulted in significant avoidance symptoms as well as having negatively affected the Veteran's educational and occupational functioning."  The examiner continued, "careful analysis suggests that re-experiencing symptoms are not present and that therefore a diagnosis of PTSD is not warranted."  The examiner explained that "Anxiety Disorder NOS is considered at least as likely as not incurred by in-service events based on the temporal relation between the in-service stressors and the anxiety disorder and on the thematic connection between the stressors and manifestations of the disorder (e.g., exposure to death and threat of death and general mistrust and fearfulness)."  Thus, this examiner has linked the Veteran's current psychiatric disability to inservice stressful events.    

As previously noted, the Veteran was diagnosed with PTSD during the pendency of the appeal.  Further, the Veteran has reported during the pendency of the appeal re-experiencing symptoms including recurring thoughts and nightmares.  As such, the Board finds the June 2013's examiner finding that the Veteran's reported stressors are more likely than not the cause of his anxiety disorder, sufficient to support the cause of his PTSD and/or anxiety disorder.

During the June 2013 VA examination, the Veteran described several stressors related to serving in Vietnam, including witnessing a corpse, being shot at, and enduring threats from his supervisor.  The VA examiner noted that these stressors were adequate to support a diagnosis of PTSD, but were not related to the Veteran's fear of hostile military or terrorist activity, because the Veteran is not diagnosed with PTSD.  As previously noted, the Veteran has been diagnosed with PTSD during the pendency of this appeal.  The Veteran also appeared for a VA examination in July 2011.  During that examination, the examining psychologist stated that the Veteran's claimed stressor, including being shot at in Vietnam and enduring threats from his supervisor, is related to the Veteran's fear of hostile military or terrorist activity.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  The Veteran has a diagnosis of PTSD and the June 2013 and July 2011 VA examinations support that the Veteran's stressors are more likely than not etiologically related to the PTSD and/or anxiety disorder and related to the Veteran's fear of hostile military or terrorist activity.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board concludes service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


